DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
 	Newly submitted claims 45-51are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
 	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 22-34 and 42-44, drawn to a power converter with multiplexer, classified in H02M3/07.
II. Claims 45-47, drawn to a power converter which does not transition for a predetermined time, classified in H02M1/08.
III. Claims 48-51, drawn to a level shifter with latch, classified in H03K19/018507.
 	Inventions I and II are directed to related apparatuses. The related inventions are distinct if: (1) the inventions as claimed can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have materially different design, such as a first power converter without predetermined time for transitions or a second power converter without a multiplexer.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
 	Inventions I and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the power converter as claimed can be implemented without a latch.  The subcombination has separate utility such as in an interface circuit.
 	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required as evidenced by the different fields of classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 45-51 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Objections
 	Claims 22-34 and 42-44 are objected to because of the following informalities:  
 	In claim 22, line 15. “at least of one” should be ‘at least one’.
In claim 27, line 2, “a multiplexer” has already been recited in the independent claim.  
 	In claim 29, “a first and second buffers” should be ‘first and second buffers’ or ‘a first buffer and a second buffer’.
  	Appropriate correction is required.
Interview Request
 	An interview was scheduled with Attny. Matt Ritter on 7/22/2022 for an interview on 7/25/2022, but the interview was not held.
Response to Arguments
 	Applicant’s arguments with respect to the amended claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Terminal Disclaimer
 	The terminal disclaimer filed on 7/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,734,892 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 22, 28, 31-32 and 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Bergogne (US 2017/0187373) in view of Koike (8,686,785).
 	With respect to claim 22, Bergogne discloses a power converter having an input port (Fig. 3 Vdd) and an output port (Fig. 3 Vout), the power converter comprising: a controller (Fig. 3 14,27) to generate one or more control signals (Fig. 4 V27,V22) based, at least in part, on signals (Fig. 4 Vdd, Vref) within the power converter; at least one switch (Fig. 3 252 ) to alternately transition between a conducting and a non-conducting state based, at least in part, on a gate-drive voltage (Fig. 3 262 output to 252) to be applied to a gate (Fig. 3 gate of 252) of the at least one switch ;and a level shifter (Fig. 3 28,262) to facilitate the transition of the at least one switch between the conducting and the non-conducting state based, at least in part, on a particular logical value (Fig.3 252 on or off) to be selected (Fig. 4 Q) to generate the gate-drive voltage, wherein the level shifter comprises a first path (Fig. 4 287 output) and a second path (Fig. 5 282 output) and a multiplexer (Fig. 3 262) coupled to the first path and the second path, wherein at least one of the first path and the second path is selected to deliver a particular logical value (Fig. 4 252 on or off). Bergogne remains silent as to the details of the level shifting block (Fig. 3 28).
 	Koike ‘785 teaches a level shifting block (Fig. 6 components from Level shifter input to Level shifter output) comprising a memory (Fig. 6 FF3), the level shifter to facilitate the transition of the at least one switch (Fig. 6 Q1) between the conducting and the non-conducting state based, at least in part, on a particular logical value (Fig. 6 Q high or low) to be selected from logical values to be stored in the memory of the level shifter, the particular logical value to be selected to generate the gate-drive voltage (Fig. 6 OUT). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement a level shifter comprising a memory, the level shifter to facilitate the transition of the at least one switch between the conducting and the non-conducting state based, at least in part, on a particular logical value to be selected from logical values to be stored in the memory of the level shifter, the particular logical value to be selected to generate the gate-drive voltage
Wherein the level shifter comprises a first path and a second path and a multiplexer coupled to the first path and the second path, wherein at least one of the first path and the second path is selected to deliver the particular logical value, in order to shift the signals to the required levels to drive the gate of the at least one switch. 	 	With respect to claim 28, Bergogne in view of Koike make obvious the power converter of claim 22, wherein the level shifter to select (Bergogne Fig. 4 2623) the particular logical value (Fig. 4 2622 enabled), to invert (Fig. 4 2622) the particular logical value, and to generate the gate-drive voltage (Fig. 4 gate 252) based, at least in part on the inverted logical value.  	With respect to claim 31, Bergogne in view of Koike make obvious the power converter of claim 22, wherein the level shifter comprises a latch (Fig. 5 2623) to store an indication (Fig. 4 2623 Q) regarding which logical value is to be selected to generate the gate-drive voltage.  	With respect to claim 32, Bergogne in view of Koike make obvious the power converter of claim 22, wherein the level shifter comprises an output interface (Fig. 4 2625) to receive a gate-drive signal (Fig. 4 gate 2625) from the level shifter and to derive (Fig. 4 2623-2625), from the gate-drive signal, the gate-drive voltage to be applied to the gate, wherein a potential difference (Fig. 4 voltage 2627) across the output interface is to be variable.  	With respect to claim 42, Bergogne in view of Koike make obvious the power converter of claim 22, wherein the level shifter further comprises a delay (Fig. 6 2623) which prevents the gate-drive voltage from changing during a blanking interval (Fig. 6 2623 CK interval).

 	With respect to claim 43, Bergogne in view of Koike make obvious the power converter of claim 22, wherein the logical values are binary digits [ON/OFF correspond to 1/0].

 	With respect to claim 44, Bergogne in view of Koike make obvious the power converter of claim 22, wherein the level shifter further comprises an input interface (Koike Fig. 6 10), the input interface to provide an instruction signal (Fig. 6 Reset,Set) to the level shifter to form the conduction channel.
Allowable Subject Matter
 	Claims 23-27, 29-30 and 33-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the claim objections stated above were overcome. The following is a statement of reasons for the indication of allowable subject matter:  
 	With respect to claim 23, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, a switching network to interconnect the at least one switch with a plurality of capacitors so as to alternately arrange the plurality of capacitors into a first and a second arrangement to convert a voltage at the input port into a voltage at the output port.  	With respect to claim 27, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein the first and the second buffers to store the logical values, a first logical value of the logical values to be stored in the first buffer and a second logical value of the logical values to be stored in the second buffer,
	With respect to claim 29, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein the level shifter comprises first buffer and second buffers, wherein at least one of the first and the second buffers to store the particular logical value.  	With respect to claim 33, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein the level shifter comprises a first path and a second path and a multiplexer coupled to the first path and the second path,
wherein the memory to comprise a first memory cell and at least a second memory cell to be cross-coupled with the first memory cell, the first memory cell to store a first logical value of the logical values and the second memory cell to store a second logical value of the logical values, and wherein, during operation of the power converter, a change in the first logical value to facilitate a change in the second logical value.  	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839